US Bank N.A. v Royes (2020 NY Slip Op 06169)





US Bank N.A. v Royes


2020 NY Slip Op 06169


Decided on October 28, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 28, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SHERI S. ROMAN
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2019-02052
 (Index No. 505350/14)

[*1]US Bank National Association, etc., respondent,
vDavid Royes, appellant, et al., defendants.


Michael Kennedy Karlson, New York, NY, for appellant.
Knuckles, Komosinski & Manfro, LLP, Elmsford, NY (Louis A. Levithan of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant David Royes appeals from an order and judgment of foreclosure and sale (one paper) of the Supreme Court, Kings County (Noach Dear, J.), dated December 3, 2018. The order and judgment of foreclosure and sale, upon an order of the same court (Mark I. Partnow, J.) dated May 1, 2017, inter alia, granting those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against the defendant David Royes and for an order of reference, among other things, granted the plaintiff's motion to confirm the referee's report and for a judgment of foreclosure and sale and directed the sale of the subject premises.
ORDERED that the order and judgment of foreclosure and sale is affirmed, with costs.
We affirm the order and judgment of foreclosure and sale. The plaintiff was not required to establish compliance with RPAPL 1304 for reasons stated in Vanderbilt Mtge. & Fin., Inc. v Ammon (179 AD3d 1138) and HSBC Bank USA, N.A. v Ozcan (154 AD3d 822, 824). The remaining contentions of the defendant David Royes are without merit.
CHAMBERS, J.P., ROMAN, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court